Citation Nr: 1410885	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who had active duty for training (ACDUTRA) service from July 7, 2003 to August 22, 2003, and active duty service from March 2006 to June 2007 (and served in the National Guard).  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Muskogee, Oklahoma RO in July 2010 (which denied service connection for disabilities of the right knee, left knee, and left hip) and in November 2010 (which denied service connection for a back disability).  In December 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issues of service connection for disabilities of the right ankle, left ankle, and right hip have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for disabilities of the left hip, right knee, and left knee are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran has a chronic low back disability which became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist oversight is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 
The Veteran's service personnel records reflect that his MOS in service was infantryman, and he was awarded the Combat Infantryman Badge.  He is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Veteran contends, in essence, that he has a chronic low back disability that had its onset due to injuries in service and has persisted since.  The evidence of record, including VA and private treatment records and a VA examination, shows that the Veteran experiences persistent low back pain that has been diagnosed as due to degenerative disc disease of the lumbar spine.  It is not in dispute that he currently has such disability.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding back problems during active service.  

On June 2009 VA treatment, the Veteran reported having low back pain for two years, beginning when he was overseas, which he believed was due to the body armor he wore.  The assessments included chronic back pain.

On a July 2009 periodic health assessment, the Veteran reported that he was being treated for back pain.  He reported a three year history of lower back pain; he did not remember any specific injury, but stated that it began with having to wear heavy body armor.  The pain had worsened over the previous couple of months.  The assessments included lumbar pain.  The examiner commented that the Veteran needed a temporary profile for back pain.

On April 2010 VA treatment, the Veteran reported that he had been seeing a chiropractor for low back pain.  It was noted that June 2009 lumbar X-rays showed no appreciable abnormality of the lumbosacral spine.  Following a physical examination, the assessment was non-radicular back pain, with symptoms consistent with a mechanical source.

A June 2010 MRI of the lumbar spine included impressions of mild degenerative disc disease with subtle retrolisthesis of L5 on S1 sacrum, and mild broad-based disc bulge present at L5-S1 minimally encroaching both foramina and flattening the thecal sac.  The presence of thickened flavum ligamentum and facet overgrowth added minimally to the right and left foraminal encroachment.

On July 2010 VA examination, the Veteran reported that he was on convoy duty as a driver in September 2006 when his vehicle was hit by two IEDs.  He reported that, while serving in Afghanistan, he either drove a vehicle or was a gunner on a vehicle, which caused difficulty with his back due to the rough roads and jolting ride.  He reported current mid to low back pain.  Following a physical examination, the impressions included difficulty with back pain, with the possibility of early onset osteoarthritis being a consideration, as well as the possibility of ankylosing spondylitis.

At the December 2013 Board hearing, the Veteran testified that he was stationed in Afghanistan for approximately one year, and served as a Humvee driver, gunner, tower guard, and security force.  He testified that he was required to wear body armor that weighed in excess of 60 pounds; when working as a gunner, he had to wear this body armor while standing or crouching in the top turret of a Humvee.  He testified that the roads were very rough and unimproved, and they had to drive at excessive speeds to avoid IEDs, causing his lower back to jolt in every direction and resulting in injury to his back.  He testified that his lower back pain began toward the end of his active duty service, during combat, but he continued doing his job without seeking treatment.  He testified that he did not engage in any strenuous activity postservice that would exacerbate his back pain.  He testified that lumbosacral disc disease was diagnosed by MRI in June 2010.

The Board finds that there is ample documentation of ongoing low back problems from the time the Veteran left service, caused by the injuries sustained in combat service.  The Veteran has submitted lay statements regarding a chronic low back disability that first manifested in service, and the Board finds these statements highly credible as they correlate with reports and findings noted in service and shortly thereafter.  VA and private treatment providers have diagnosed lumbar spine degenerative joint disease.  Given that he is entitled to the relaxed evidentiary standards afforded under § 1154(b), the Board finds that the evidence reasonably shows that the Veteran has a chronic low back disability that became manifest in service and, as shown by VA and private treatment records, credible lay testimony, and VA diagnosis, continues to the present time.  See 38 C.F.R. § 3.303(b).  All of the requirements for establishing service connection are met; service connection for a variously diagnosed low back disability is warranted.


ORDER

Service connection for a low back disability is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the matters remaining on appeal.  See 38 C.F.R. § 3.159 (2013).

The Veteran alleges that his current disabilities left hip, right knee, and left knee disabilities were incurred in service.  He has stated (and is competent to observe) that he has had pain symptoms involving the left hip and both knees since his last period of active duty service.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the "low threshold" standard [for when an examination is necessary] endorsed in McLendon is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The questions presented (current diagnoses, whether the record supports the Veteran's allegations of continuous left hip, right knee, and left knee symptoms, and whether diagnosed disabilities are related to an injury in service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, there may be additional VA treatment records not yet associated with the claims file.  Any such treatment records would be pertinent evidence; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal (i.e., all outstanding records not already associated with the claims file).  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed disabilities of the left hip, right knee, and left knee.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examination must include imaging of the joints at issue.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's current disabilities of the.

(b) Please identify the likely etiology for each left hip and right or left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service?  The opinion must specifically include comments as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability continuously ever since his discharge from active service.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


